DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.    The information disclosure statement (IDS) submitted on 4/22/20 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

3.    The Examiner has approved drawings filed on 4/21/20.
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al., (US PGPUB NO. 20110286641), in view of Cagle et al., (US. 10,028,794).
As to claim 1, Schneider discloses a multi-function biometric scanner (abstract), (a processor and computer see paragraph 0021), comprising:
a housing (fig 1, element 13, Platen, ) that includes a dome-shaped ( see paragraph 0031) or semi-dome shaped user interface, the user interface including a capacitive film for fingerprint capture that is disposed along an outer-surface of the housing (abstract, see paragraph 0005, 0017, 0019).

Cagle disclose a commands is actionable when it has been authenticated by at least one authentication techniques required before a voice command is regarded as actionable .The system comprises of:
a plurality of biometric sensors (note, voice sensors , column 2, lines 20-36, 42- 49} that are disposed within the housing and that are configured to concurrently retrieve a plurality of biometrics from a user (note, biometric correspond to voice or sound detected motion of lips user matches the generated voice command column 2, 37- 49, 58- 67, column 3, lines 25- 51, column 4, lines 60- 67) each sensor being configured to measure a respective biometric of the plurality of biometrics, wherein the plurality of biometrics are compared to identifying information that is stored in one or more databases ( column 5, lines 7 - 27, column 9, lines 37- 59 ).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Schneider by the teaching of Cagle in which the processor is also configured to compare the detected sound with a registered voice command of the designated user stored in a memory in order to verify the designated user's credentials, and to send a command signal to the tool assembly to carry out an operation related to the voice command based on at least one of the verification of the designated user's credentials, the first position and the second position (as suggested by Cagle column 3, lines 17- 24).
Other prior art cited
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. Patent Number: 8866347; 10305895; 9412203; 9486074; US PGPUB NO. 20190050622; 20170091515; 20160283703.



















Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela C Chawan/
Primary Examiner, Art Unit 2669